ACCEPTED
                                                                                        05-15-00528-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                   9/25/2015 9:27:19 AM
                                                                                             LISA MATZ
                                                                                                 CLERK

                              NO. 05-15-00528-CV

                              LINDA FITZERMAN                          FILED IN
                                                                5th COURT OF APPEALS
                                                                    DALLAS, TEXAS
                                    Appellant                   9/25/2015 9:27:19 AM
                                                                      LISA MATZ
                                        v.                              Clerk


                         CLASSIC AMERICANA, LLC

                                     Appellee

           ___________________________________________________

    APPELLEE CLASSIC AMERICANA’S UNOPPOSED MOTION TO
        EXTEND TIME FOR FILING OF APPELLEE’S BRIEF

      Appellee Classic Americana files this unopposed motion to extend time for

the filing of Appellee’s Brief under Texas Rules of Appellate Procedure 10.5(b)

and 38.6(d) and would show the Court as follows:

      1.     The current deadline for Appellee’s Brief is September 28, 2015.

      2.     Appellee requests a new deadline of October 12, 2015.

      3.     Appellee seeks this extension because lead counsel for Appellee has

continuing medical issues that have required unanticipated time out of the office

and have precluded counsel’s ability to work.

                                      Respectfully submitted,

                                      _/s/ David B. Miller__
                                      David B. Miller
                                      Texas Bar No. 00788057
                                      Peter C. Hall
                                      Texas Bar No. 24044224

APPELLEE CLASSIC AMERICANA’S UNOPPOSED MOTION
TO EXTEND TIME FOR FILING OF APPELLEE’S BRIEF                              Page 1 of 2
                                       Schneider & Miller, P.C.
                                       300 N. Coit Road, Suite 1125
                                       Richardson, Texas 75080
                                       (972) 479-1112 Telephone
                                       (972) 479-1113 Telecopy

                                       Attorneys for Appellee



                        CERTIFICATE OF CONFERENCE

     I certify that on September 24, 2015, I spoke to counsel for Appellant, Eric
Redwine, and he stated that he agrees to Appellee’s request for an extension.


                                  _/s/ David B. Miller__

                           CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this document was served upon all
counsel of record on this the 25th day of September, 2015, as follows:


VIA EMAIL
John F. Redwine
Bennett, Weston, LaJone & Turner, P.C.
1603 LBJ Freeway, Suite 280
Dallas, TX 75234

VIA EMAIL
J. Michael Weston
Bennett Weston, Lajone & Turner PC
1603 Lyndon B Johnson FWY Ste. 280
Dallas, TX 75234


                                       /s/ David B. Miller_____________
                                       David B. Miller


APPELLEE CLASSIC AMERICANA’S UNOPPOSED MOTION
TO EXTEND TIME FOR FILING OF APPELLEE’S BRIEF                                 Page 2 of 2